DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the non-finality of the rejection of the last Office action is persuasive and, therefore, the non-finality of that action is withdrawn.

The arguments submitted on 04/19/2021 have been entered to the record.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Xiaobo ZHANG on 04/27/2021.

Please amend claims 1, 6, 11, and 16 as follows:

(Currently Amended)	A method in a User Equipment (UE) for multi-antenna transmission, comprising:
	receiving a first signaling, a second signaling, a first reference signal and a second reference signal; and 
	transmitting first channel information;
wherein the first reference signal comprises Q1 [[RS]]reference signal port(s), the Q1 [[RS]]reference signal port(s) is(are) transmitted by Q1 antenna port(s) respectively; the second reference signal comprises Q2 [[RS]]reference signal port(s), the Q2 [[RS]]reference signal port(s) is(are) transmitted by Q2 antenna port(s) respectively; the first signaling is used to determine L1 antenna port(s), the Q1 antenna port(s) is(are) a subset of the L1 antenna port(s); the second signaling is used to determine the Q2 antenna port(s); wherein the Q1 and the Q2 are positive integers respectively, the L1 is a positive integer greater than or equal to the Q1; the first channel information corresponds to Q antenna ports; the Q antenna ports consist of the Q1 antenna port(s) and the Q2 antenna port(s), the Q is equal to a sum of the Q1 and the Q2; the first reference signal is transmitted in a first time resources pool, and the second reference signal is transmitted in a second time resources pool, the first reference signal occurs multiple times in the first time resources pool, and time intervals between any two adjacent occurrences of the first reference signal in the first time resources pool are equal, the second reference signal occurs once in the second time resources pool.

6.	(Currently Amended)	A method in a base station for multi-antenna transmission, comprising:
	transmitting a first signaling, a second signaling, a first reference signal and a second reference signal; and
	receiving first channel information;
	wherein the first reference signal comprises Q1 [[RS]]reference signal port(s), the Q1 [[RS]]reference signal port(s) is(are) transmitted by Q1 antenna port(s) respectively; the second reference signal comprises Q2 [[RS]]reference signal port(s), the Q2 reference signal port(s) is(are) transmitted by Q2 antenna port(s) respectively; the first signaling is used to determine L1 antenna port(s), the Q1 antenna port(s) is(are) a subset of the L1 antenna port(s); the second signaling is used to determine the Q2 antenna port(s); wherein the Q1 and the Q2 are positive integers respectively, the L1 is a positive integer greater than or equal to the Q1; the first channel information corresponds to Q antenna ports; the Q antenna ports consist of the Q1 antenna port(s) and the Q2 antenna port(s), the Q is equal to a sum of the Q1 and the Q2; the first reference signal is transmitted in a first time resources pool, and the second reference signal is transmitted in a second time resources pool, the first reference signal occurs multiple times in the first time resources pool, and time intervals between any two adjacent occurrences of the first reference signal in the first time resources pool are equal, the second reference signal occurs once in the second time resources pool.

11.	(Currently Amended)	A User Equipment (UE) for multi-antenna transmission, comprising:
	a first receiver: receiving a first signaling, a second signaling, a first reference signal and a second reference signal; and
	a first transmitter: transmitting first channel information;
	[[Wherein]] wherein the first reference signal comprises Q1 [[RS]] reference signal port(s), the Q1 [[RS]] reference signal port(s) is(are) transmitted by Q1 antenna port(s) respectively; the second reference signal comprises Q2 [[RS]] reference signal port(s), the Q2 [[RS]] reference signal port(s) is(are) transmitted by Q2 antenna port(s) respectively; the first signaling is used to determine L1 antenna port(s), the Q1 antenna port(s) is(are) a subset of the L1 antenna port(s); the second signaling is used to determine the Q2 antenna port(s); wherein the Q1 and the Q2 are positive integers respectively, the L1 is a positive integer greater than or equal to the Q1; the first channel information corresponds to Q antenna ports; the Q antenna ports consist of the Q1 antenna port(s) and the Q2 antenna port(s), the Q is equal to a sum of the Q1 and the Q2; the first reference signal is transmitted in a first time resources pool, and the second reference signal is transmitted in a second time resources pool, the first reference signal occurs multiple times 

16.	(Currently Amended)	A base station for multi-antenna transmission, comprising:
	a second transmitter: transmitting a first signaling, a second signaling, a first reference signal and a second reference signal;
	a second receiver: receiving first channel information;
	wherein the first reference signal comprises Q1 [[RS]]reference signal port(s), the Q1 [[RS]]reference signal port(s) is(are) transmitted by Q1 antenna port(s) respectively; the second reference signal comprises Q2 [[RS]]reference signal port(s), the Q2 [[RS]]reference signal port(s) is(are) transmitted by Q2 antenna port(s) respectively; the first signaling is used to determine L1 antenna port(s), the Q1 antenna port(s) is(are) a subset of the L1 antenna port(s); the second signaling is used to determine the Q2 antenna port(s); wherein the Q1 and the Q2 are positive integers respectively, the L1 is a positive integer greater than or equal to the Q1; the first channel information corresponds to Q antenna ports; the Q antenna ports consist of the Q1 antenna port(s) and the Q2 antenna port(s), the Q is equal to a sum of the Q1 and the Q2; the first reference signal is transmitted in a first time resources pool, and the second reference signal is transmitted in a second time resources pool, the first reference signal occurs multiple times in the first time resources pool, and time intervals between any two adjacent occurrences of the first reference signal in the first time resources pool are equal, the second reference signal occurs once in the second time resources pool.

Response to Arguments

Applicant’s arguments, please see pages 8-10, filed on 04/19/2021, with respect to claims 1-20 have been fully considered, and in light of the claims amendments Applicant has agreed to, are persuasive. The previous objections and rejections have been withdrawn.

Allowable Subject Matter

Claims 1-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIET TANG/
Primary Examiner, Art Unit 2469